Citation Nr: 0026368	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis and degenerative disc disease of the low back.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1975 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Roanoke, Virginia RO that granted service connection for 
traumatic arthritis and degenerative disc disease of the low 
back.  This case was before the Board in December 1998 when 
it was remanded for additional development.


REMAND

The Board notes that in July 1998, a hearing was held before 
a Veterans Law Judge, who is presently no longer employed by 
the Board.  Pursuant to 38 C.F.R. § 20.707 (1999), the 
veterans law judge who conducts a hearing shall participate 
in making the final determination of the claim.  In September 
2000, a letter was sent from the Board to the veteran, 
informing the veteran that he had the right to request 
another Board hearing, if he so desired.  The veteran's 
reply, received that same month, indicates that he does 
desire another Board hearing.  He specified the RO as the 
location for the hearing.

Accordingly, the case is REMANDED to the RO for the following 
action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling veterans law 
judge.

After providing the appellant with an opportunity to appear 
at a hearing before a veterans law judge, the RO need not 
take any further adjudicatory action, but should return the 
claims folder to this Board for further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


